 8:19-cv-00043-RGK-PRSE Doc # 31 Filed: 07/08/20 Page 1 of 6 - Page ID # 538



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                   Petitioner,                              8:19CV43

      vs.
                                               MEMORANDUM AND ORDER
BRAD JOHNSON, and DOUG
PETERSON, Attorney General;

                   Respondents.


       This matter is before the court on preliminary review of Pet it ioner Eric M.
Robinson’s Amended Petition for Writ of Habeas Corpus (filing 27) brought
pursuant to 28 U.S.C. § 2254. The purpose of this review is to determine wh ether
Petitioner’s claims, when liberally construed, are potentially cognizable in federal
court. Condensed and summarized for clarity, Petitioner’s claims are:

      Claim One:          Petitioner’s Sixth Amendment right to the effective
                          assistance of counsel was violated wh en h e was den ied
                          the court-ordered indigent counsel of his choice. 1

      Claim Two:          Petitioner’s Fifth, Sixth, and Fourteenth Amendment
                          rights were violated because his conviction for
                          possession of burglar tools in Count One of CR16-224 is
                          a fraudulent conviction improperly derived from a
                          separate criminal proceeding that was dismissed.

      Claim Three:        Petitioner’s Sixth Amendment right to the effective
                          assistance of counsel was violated when appointed
      1  This claim includes Petitioner’s allegations asserted in “Ground Three” of his
form petition. (Filing 27 at CM/ECF p. 8.)
 8:19-cv-00043-RGK-PRSE Doc # 31 Filed: 07/08/20 Page 2 of 6 - Page ID # 539



                          appellate counsel abandoned Petitioner, never con tacted
                          Petitioner about his appeal, and failed t o raise issu es of
                          ineffective assistance of trial counsel on appeal.

      The court determines that these claims, when liberally const rued, are
potentially cognizable in federal court. However, the court cautions Petitioner t hat
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Pet itioner
from obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

      1.    Upon initial review of the habeas corpus petition (filing 27), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

      2.     By August 24, 2020, Respondents must file a m ot ion for su mmary
judgment or state court records in support of an answer. The clerk of t h e cou rt is
directed to set a pro se case management deadline in this case using the following
text: August 24, 2020: deadline for Respondents to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondents elect to file a motion for summary judgmen t, the
following procedures must be followed by Respondents and Petitioner:

             A.    The motion for summary judgment must be accom panied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be su pported by an y
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separat e filin g en titled:


                                          2
8:19-cv-00043-RGK-PRSE Doc # 31 Filed: 07/08/20 Page 3 of 6 - Page ID # 540



                “Designation of State Court Records in Support of Mot ion for
                Summary Judgment.”

          C.    Copies of the motion for summary judgment, the designation,
                including state court records, and Respondents’ brief m u st be
                served on Petitioner except that Respondents are only requ ired
                to provide Petitioner with a copy of t h e specific pages of t h e
                record that are cited in Respondents’ motion an d brief. In t he
                event that the designation of state court records is deemed
                insufficient by Petitioner or Petitioner needs additional records
                from the designation, Petitioner may file a motion with the
                court requesting additional documents. Su ch m otion m ust set
                forth the documents requested and the reasons t he documents
                are relevant to the cognizable claims.

          D.    No later than 30 days following the filing of the motion for
                summary judgment, Petitioner must file and serve a brief in
                opposition to the motion for summary judgment. Petitioner may
                not submit other documents unless directed to do so by the
                court.

          E.    No later than 30 days after Petitioner’s brief is filed,
                Respondents must file and serve a reply brief. In the even t t hat
                Respondents elect not to file a reply brief, they sh ould in form
                the court by filing a notice stating that they will not file a reply
                brief and that the motion is therefore fully submitted for
                decision.

          F.    If the motion for summary judgment is den ied, Respondents
                must file an answer, a designation and a brief that complies
                with terms of this order. (See the following paragraph.) The
                documents must be filed no later than 30 days aft er t h e den ial
                                       3
 8:19-cv-00043-RGK-PRSE Doc # 31 Filed: 07/08/20 Page 4 of 6 - Page ID # 541



                  of the motion for summary judgment. Respondents are
                  warned that failure to file an answer, a designation and a
                  brief in a timely fashion may result in the imposition of
                  sanctions, including Petitioner’s release.

       4.   If Respondents elect to file an answer, the following procedures m ust
be followed by Respondents and Petitioner:

            A.    By August 24, 2020, Respondents must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                  in a separate filing entitled: “Designation of State Court
                  Records in Support of Answer.”

            B.    No later than 30 days after the relevant state cou rt records are
                  filed, Respondents must file an an swer. The an swer m ust be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, bu t n ot limited t o, t he
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exh aust
                  state remedies, a procedural bar, non-retroactivity, a st atute of
                  limitations, or because the petition is an unauthorized second or
                  successive petition. See, e.g., Rules 5(b) and 9 of the Rules
                  Governing Section 2254 Cases in the United States District
                  Courts.

            C.    Copies of the answer, the designation, and Respondents’ brief
                  must be served on Petitioner at the time they are filed wit h t he
                  court except that Respondents are only required to provide
                  Petitioner with a copy of the specific pages of t h e design ated
                                        4
 8:19-cv-00043-RGK-PRSE Doc # 31 Filed: 07/08/20 Page 5 of 6 - Page ID # 542



                   record that are cited in Respondents’ answer an d brief. In t he
                   event that the designation of state court records is deemed
                   insufficient by Petitioner or Petitioner needs additional records
                   from the designation, Petitioner may file a motion with the
                   court requesting additional documents. Su ch m otion m ust set
                   forth the documents requested and the reasons t he documents
                   are relevant to the cognizable claims.

            D.     No later than 30 days after Respondents’ brief is filed,
                   Petitioner must file and serve a brief in response. Petitioner
                   must not submit any other documents unless directed t o do so
                   by the court.

            E.     No later than 30 days after Petitioner’s brief is filed,
                   Respondents must file and serve a reply brief. In the even t t hat
                   Respondents elect not to file a reply brief, they sh ould in form
                   the court by filing a notice stating that they will not file a reply
                   brief and that the merits of the petition are therefore fully
                   submitted for decision.

            F.     The clerk of the court is directed to set a pro se case
                   management deadline in this case using the following text:
                   September 23, 2020: check for Respondents’ answer and
                   separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Ru le
6 of the Rules Governing Section 2254 Cases in the United States District Courts.




                                          5
8:19-cv-00043-RGK-PRSE Doc # 31 Filed: 07/08/20 Page 6 of 6 - Page ID # 543



    Dated this 8th day of July, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        6
